Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 02/04/2021.
Allowable Subject Matter
Claims 1, 4, 5, 7-9, 11, 13, 14, 21, 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to recite a transfer tube disposed within the hollow interior portion and having a distal portion extending along the longitudinal axis defined by the obturator and a proximal portion extending along a longitudinal axis defined by the fluid port, the transfer tube having a distal end disposed at a distal end portion of the hollow interior portion and a proximal end disposed within the internal bore defined through the fluid port such that the reservoir, upon connection to the obturator via the coupling, is in direct fluid communication with the distal end portion of the hollow interior portion via the transfer tube.  Claim 9 recites a transfer tube disposed within the hollow interior portion and having a distal portion extending along a longitudinal axis defined by the elongate body and a proximal portion extending along a longitudinal axis defined by the fluid port, the transfer tube having a distal end disposed at a distal end portion of the hollow interior portion and a proximal end disposed within an internal bore defined through the fluid port such that the distal end portion of the hollow interior portion is in direct fluid communication with the fluid reservoir upon connection of the fluid port to the fluid reservoir. Claim 29 recites a transfer tube disposed within the fluid cavity and having a distal portion extending along the longitudinal axis defined by the obturator and a proximal portion extending along a longitudinal axis defined by the fluid port, the transfer tube having a distal end disposed at a distal end portion of the fluid cavity and a proximal end disposed within the internal bore such that the distal end portion of the fluid cavity is in direct fluid communication with the fluid reservoir upon connection of the fluid reservoir to the obturator via the coupling.
The Office agrees the art of record fails to teach or suggest these features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771